     Case 2:18-cv-02671-JAM-DMC Document 104 Filed 04/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PENN BIVINS,                                 No. 2:18-CV-2671-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CHRIS SARABIA,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 101, for issuance of a

19   subpoena. Good cause appearing therefor, Plaintiff’s motion is granted. The Clerk of the Court

20   is directed to issue a signed blank subpoena form. The Court sua sponte re-opens discovery for

21   an additional 60 days from the date of this order for the limited purpose of allowing Plaintiff to

22   serve his subpoena and the parties to file any motions relating to the subpoena.

23                  IT IS SO ORDERED.

24   Dated: April 12, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
